Hr. Justice Lawrence delivered the opinion of the Court: It was proved in this case that the plaintiff worked for the defendant, in his wagon shop, from September, 1864, to April, 1866, with the exception of about three months. The only controversy was, whether he had been paid. The parties were both sworn. The plaintiff testified he had been paid in all only §235. The defendant testified he had paid him in full. The jury gave the plaintiff a verdict for §300, which was" far too small if they believed the testimony of the plaintiff. But the testimony of the defendant is strongly corroborated by that of other witnesses. Other workmen in the same shop swore, that defendant paid his men generally every week, and never delayed longer than two weeks, and that they had seen the plaintiff paid nearly every week. These statements, considered in connection with the great improbability that the plaintiff would continue at work until, according to his own statement, his wages unpaid amounted to nearly §1,000, while the other workmen were paid in full every week or fortnight, compel us to regard the verdict as clearly against the evidence. We think there should be another trial. Judgment reversed.